 Case 1:19-cv-00898-CFC Document 23 Filed 06/26/19 Page 1 of 4 PageID #: 161



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 STEVEN R. NUSBAUM, derivatively on             )
 Behalf of HONEYWELL                            )
 INTERNATIONAL INC.,                            )
                                                )
                        Plaintiff,              )
                                                )
                       v.                       )
                                                )
 DARIUS E. ADAMCZYK, DUNCAN B.                  )
 ANGOVE, WILLIAM S. AYER, KEVIN                 )
 BURKE, JAIME CHICO PARDO, D.                   )
 SCOTT DAVIS, LINNET F. DEILY, JUDD             )      C.A. No. 19-898-CFC
 A. GREGG, CLIVE R. HOLLICK, GRACE              )
 D. LIEBLEIN, GEORGE PAZ, ROBIN L.              )
 WASHINGTON, DAVID M. COTE, GREG                )
 LEWIS, and THOMAS A. SZLOSEK,                  )
                                                )
                        Defendants,             )
                                                )
                        and                     )
                                                )
 HONEYWELL INTERNATIONAL, INC.,                 )
                                                )
                        Nominal Defendant.      )

                       MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Sandra C. Goldstein and Rachel M. Fritzler of Kirkland & Ellis LLP, 601

Lexington Avenue, New York, NY 10022 to represent Defendants Darius E. Adamczyk, Duncan

B. Angove, William S. Ayer, Kevin Burke, Jaime Chico Pardo, D. Scott Davis, Linnet F. Deily,

Judd A. Gregg, Clive R. Hollick, Grace D. Lieblein, George Paz, Robin L. Washington, David

M. Cote, Greg Lewis, Thomas A. Szlosek, and Nominal Defendant Honeywell International, Inc.

in this matter.
 Case 1:19-cv-00898-CFC Document 23 Filed 06/26/19 Page 2 of 4 PageID #: 162



                                                POTTER ANDERSON & CORROON LLP

                                                By: /s/ Jonathan A. Choa
                                                    Michael A. Pittenger (#3212)
                                                    Jonathan A. Choa (#5319)
                                                    Hercules Plaza
                                                    P.O. Box 951
                                                    Wilmington, DE 19899
                                                    (302) 984-6000
                                                    mpittenger@potteranderson.com
                                                    jchoa@potteranderson.com

                                                Attorneys for Defendants
 Dated: June 26, 2019
 6279109 / 49232




                             ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.



Date: _____________                         __________________________________
                                                  United States District Judge




                                            2
 Case 1:19-cv-00898-CFC Document 23 Filed 06/26/19 Page 3 of 4 PageID #: 163



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify I am generally
familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion



Date: June 26, 2019                        Signed: /s/ Sandra C. Goldstein
                                                     Sandra C. Goldstein
                                                     KIRKLAND & ELLIS LLP
                                                     601 Lexington Avenue
                                                     New York, NY 10022
                                                     Tel: (212) 446-4800
                                                     sandra.goldstein@kirkland.com
 Case 1:19-cv-00898-CFC Document 23 Filed 06/26/19 Page 4 of 4 PageID #: 164



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify I am generally
familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion



Date: June 26, 2019                        Signed: /s/ Rachel M. Fritzler
                                                     Rachel M. Fritzler
                                                     KIRKLAND & ELLIS LLP
                                                     601 Lexington Avenue
                                                     New York, NY 10022
                                                     Tel: (212) 446-4800
                                                     rachel.fritzler@kirkland.com
